Case 0:20-cv-60148-RKA Document 6 Entered on FLSD Docket 01/27/2020 Page 1 of 1

RETURN OF SERVICE
UNITED STATES DISTRICT COURT
District of Florida
Case Number: 0:20-CV-60148-RKA
Plaintiff:
DOUG LONGHINI
VS.
Defendant:
ROBERT S. BETTER, AS TRUSTEE UNDER REVOCABLE TRUST
AGREEMENT
For:

Alfredo Garcia-Menocal
GARCIA-MENOCAL & PEREZ, P.L
4937 SW 74th ct

Suite #3

Miami, FL 33155

Received by Lindsay Legal Services, Inc on the 24th day of January, 2020 at 10:20 am to be served on
ROBERT S. BETTER, 1031 IVES DAIRY ROAD, SUITE 228, MIAMI, FL 33179.

|, Roberto Lindsay, do hereby affirm that on the 27th day of January, 2020 at 11:00 am, |:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the SUMMONS IN A CIVIL ACTION
AND COMPLAINT with the date and hour of service endorsed thereon by me, to: ROBERT S. BETTER at
the address of: 1031 IVES DAIRY ROAD, SUITE 228, MIAMI, FL 33179, and informed said person of the
contents therein, in compliance with state statutes.

Description of Person Served: Age: 70, Sex: M, Race/Skin Color: WHITE, Height: 170, Weight: 5'7, Hair:
WHITE, Glasses: Y

| certify that ! am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penalty of perjury, |
declare that | have read the foregoing documents, and that the facts stated in it are true. NO NOTARY

 

REQUIRED PURSUANT TO F.S.92.525(2) \ |
. : if
, i\ A } NW
Roberto Lindsay ~ . £ A\
C.P.S. 1094 PON

Lindsay Legal Services, Inc
7105 SW 8th Street

Suite 307

Miami, FL 33144

(305) 273-0317

Our Job Serial Number: RLA-2020000254

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
